ORDER

PER CURIAM.
James P. Delsing appeals from the trial court’s judgment modifying a decree of dissolution upon his motion seeking modification of his child support and his maintenance obligation to Kathleen M. Delsing. *684We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil 84.16(b).